1    .         OFFICE   OF THE ATTORNEY GENERAL   OF TEXAS
!                                 AUSTIN

:aaru,+ahn!k
  &T-f---



                                                             ‘.




.
.
::,.
.
:.‘                                                                           71
:.',
       Honorable R. 5. Fyahe, page 5



                  Ws are of the opinion that the term *liberal con-           '
            struction' means to @vc th6 languags of a statutory
            provision, freely and consoiously, its commonly, gener-
            ally acoeptsd neaning, to the end that the noat oampre-
            h6nsive application thereof may bs accorded xzithout do-
            ing violsno  to any of its terms."

                   Yeotion 8 of Article   10 or the R&ised   civil Statutes
       declares:

                 The rule of the aomakvn law that statutes in der0-
            gationthereof    shall be striotly construed shall have
            no applioation to the Revised statutes; but the saia
            statutes Shell oonatitutts the lava oi this Stat8 respwt-
            ing the snbjeote   to whioh they relate; and the provisions
            thereof shall b8 liberally oonstruad with a view~to ef-
            c8Ot thefr objects and to proRIde   jUstbX.=


                 Row the statute we are construing is a oivil statute,
       It auth0rizes the Commissioners* Court to furnish to ths resident
       Distriot JUdg8~ “suitable ofriaes *****~necessary in th6 perform-
       ante of their duties ***** in the diszrstion of th6 Commissionsrs*
       court.*

                 'The term *Suitebl6 offia.es*in the dense used in the
       statute nekuis Ike than bare walls or Spaoe., Yihen liberally ccm-
       ~straed aa it ahoald be it means OfficeS suitable in conuectiou
       with the perforJ&ancs of th8 official-dutiss of the occupant.   If
       oould not be said that an ofrio was suitable for the officer if
       it were not supplied with ,euah things as chairs, de&s,'heat;;
       lights, ana t" like things necessary to the exigencies of the
       situation.      :,
                        "

                  *8 are 0r the opinion that the Commlasioners!. 0oui.t;
       would'be authorized, in itS~disW8tiOn,     to provide a resident Dis-
       triot.Judge with~a typewriter.     It is netter or comsloii kn0wledge
       that in~this day a typewriter to suah tin oPficer,is often neaessary
       and, WOlB.8tim88~
                       almost indispensable.


                                                  Yours Y833' trtzly